

116 S320 IS: Safety Enhancements for Communities Using Reasonable and Effective Firearm Storage Act
U.S. Senate
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 320IN THE SENATE OF THE UNITED STATESFebruary 4, 2019Mr. Durbin (for himself, Mr. Blumenthal, Mr. Markey, Ms. Warren, Mr. Casey, Ms. Duckworth, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require federally licensed firearms importers,
			 manufacturers, and dealers to meet certain requirements with respect to
			 securing their firearms inventory, business records, and business
			 premises.
	
 1.Short titleThis Act may be cited as the Safety Enhancements for Communities Using Reasonable and Effective Firearm Storage Act or the SECURE Firearm Storage Act. 2.Security requirements for federally licensed firearms importers, manufacturers, and dealers (a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following:
				
					(m)Security requirements
 (1)Relation to provision governing gun showsThis subsection shall apply to a licensed importer, licensed manufacturer, or licensed dealer except as provided in subsection (j).
						(2)Firearm storage
 (A)In generalA person who is a licensed importer, licensed manufacturer, or licensed dealer shall keep and store each firearm in the business inventory of the licensee at the premises covered by the license.
 (B)Means of storageWhen the premises covered by the license are not open for business, the licensee shall, with respect to each firearm in the business inventory of the licensee—
 (i)secure the firearm with a hardened steel rod 1/4 inch thick through the space between the trigger guard, and the frame or receiver, of the firearm, with—
 (I)the steel rod secured by a hardened steel lock that has a shackle; (II)the lock and shackle protected or shielded from the use of a bolt cutter; and
 (III)the rod anchored to prevent the removal of the firearm from the premises; or (ii)store the firearm in—
 (I)a locked fireproof safe; (II)a locked gun cabinet (and if the locked gun cabinet is not steel, each firearm within the cabinet shall be secured with a hardened steel rod 1/4 inch thick, protected or shielded from the use of a bolt cutter and anchored to prevent the removal of the firearm from the premises); or
 (III)a locked vault. (3)Paper record storageWhen the premises covered by the license are not open for business, the licensee shall store each paper record of the business inventory and firearm transactions of, and other dispositions of firearms by, the licensee at the premises in a secure location such as a locked fireproof safe or locked vault.
 (4)Additional security requirementsThe Attorney General may, by regulation, prescribe such additional security requirements as the Attorney General determines appropriate with respect to the firearms business conducted by a licensed importer, licensed manufacturer, or licensed dealer, such as requirements relating to the use of—
 (A)alarm and security camera systems; (B)site hardening;
 (C)measures to secure any electronic record of the business inventory and firearm transactions of, and other dispositions of firearms by, the licensee; and
 (D)other measures necessary to reduce the risk of theft at the business premises of a licensee.. (b)PenaltiesSection 924 of title 18, United States Code, is amended by adding at the end the following:
				
					(q)Penalties for noncompliance with firearms licensee security requirements
						(1)In general
 (A)PenaltyWith respect to a violation by a licensee of section 923(m) or a regulation issued under that section, the Attorney General, after notice and opportunity for hearing—
 (i)in the case of the first violation or related series of violations on the same date, shall subject the licensee to a civil penalty in an amount equal to not less than $1,000 and not more than $10,000;
 (ii)in the case of the second violation or related series of violations on the same date— (I)shall suspend the license issued to the licensee under this chapter until the licensee cures the violation; and
 (II)may subject the licensee to a civil penalty in an amount provided in clause (i); or (iii)in the case of the third violation or related series of violations on the same date—
 (I)shall revoke the license issued to the licensee under this chapter; and (II)may subject the licensee to a civil penalty in an amount provided in clause (i).
 (B)ReviewAn action of the Attorney General under this paragraph may be reviewed only as provided under section 923(f).
 (2)Administrative remediesThe imposition of a civil penalty or suspension or revocation of a license under paragraph (1) shall not preclude any administrative remedy that is otherwise available to the Attorney General..
 (c)Application requirementSection 923 of title 18, United States Code, is amended— (1)in subsection (a), in the second sentence, by striking be in such form and contain only that and inserting describe how the applicant plans to comply with subsection (m) and shall be in such form and contain only such other; and
 (2)in subsection (d)(1)— (A)in subparagraph (F), by striking and at the end;
 (B)in subparagraph (G), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (H)the Attorney General determines that the description in the application of how the applicant plans to comply with subsection (m) would, if implemented, so comply..
					(d)Effective dates
 (1)Initial firearm storage requirementsSection 923(m)(2) of title 18, United States Code, as added by subsection (a), shall take effect on the date that is 1 year after the date of enactment of this Act.
 (2)Initial paper records storage requirementsSection 923(m)(3) of title 18, United States Code, as added by subsection (a), shall take effect on the date that is 90 days after the date of enactment of this Act.